                                    I N T H E U NI T E D S T A T E S DI S T RI C T C O U R T
                               F O R T H E W E S T E R N DI S T RI C T O F P E N N S Y L V A NI A


O RI O N D RI L LI N G         C O M P A N Y, L L C. ,                 )
Pl ai ntiff ,                                                          )
v.                                                                     )          Ci vil A cti o n N o. 1 6- 1 5 1 6
E Q T P R O D U C TI O         N C O MP A N Y,                         )          M a gistr at e J u d g e M a ur e e n P. K ell y
D ef e n d a nt,                                                       )
v.                                                                     )          R e: E C F N o. 1 4 6
E Q T P R O D U C TI O         N C O M P A N Y,                        )
C o u nt er Cl ai m a nt,                                              )
v.                                                                     )
O RI O N D RI L LI N G         C O M P A N Y, L L C.,                  )
C o u nt er D ef e n d a nt.                                           )


                                     M E M O R A N D U M O PI NI O N A N D O R D E R


 M a u r e e n P. K ell y, U nit e d St at es M a gist r at e J u d g e

            Pr es e ntl y b ef or e t h e C o urt is a        M oti o n t o Stri k e a n d f or S a n cti o ns fil e d o n b e h alf of

 D ef e n d a nt E Q T Pr o d u cti o n C o m p a n y ( “ E Q T ”), E C F N o. 1 4 6/ 1 4 8. T h e C o urt h as t h or o u g hl y

 r e vi e w e d t h e r el e v a nt d o c u m e nts s u p p orti n g t h e   M oti o n t o Stri k e, E C F N os. 1 4 7/ 1 4 9, t h os e

 o p p osi n g t h e M oti o n, E C F N o. 1 9 8, a n d i n r e pl y, E C F N o. 2 0 6, a n d h as h e ar d or al ar g u m e nt i n

 s u p p ort a n d i n o p p ositi o n of t h e M oti o n o n Fri d a y, D e c e m b er 7, 2 0 1 8 . F or t h e r e as o ns t h at f oll o w,

 t h e M oti o n t o Stri k e a n d f or S a n cti o ns will b e gr a nt e d i n p art a n d d e ni e d i n p art.

 I.         F A CT U AL A N D P R O CE D U R AL B A C K G R O U N D

            T his a cti o n aris es o ut of t h e all e g e d br e a c h of t w o c o ntr a cts e nt er e d i nt o b et w e e n Pl ai ntiff

 Ori o n Drilli n g C o m p a n y, L L C ( “ Ori o n ”) a n d E Q T f or t h e c o nstr u cti o n of t w o oil a n d g as drilli n g

 ri gs b y Ori o n, a n d t w o s u bs e q u e nt c o ntr a cts f or Ori o n t o c o n d u ct d a y w or k drilli n g o p er ati o ns usi n g

 b ot h ri gs o n E Q T’s b e h alf. F oll o wi n g E Q T’s a c c e pt a n c e a n d t a ki n g p oss essi o n of b ot h ri gs, t h er e

 w er e t hr e e dr o p p e d bl o c k i n ci d e nts t h at o c c urr e d d uri n g drilli n g o p er ati o ns o n Ri g 1 8. Aft er t h e
t hir d i n ci d e nt, Ri g 1 8 w as p ull e d o ut of s er vi c e a n d i ns p e ct e d o v er t h e c o urs e of w e e ks b y

s p e ci alists r et ai n e d o n b e h alf of e a c h p art y.            Ulti m at el y, E Q T t er mi n at e d t h e d a y w or k drilli n g

c o ntr a cts wit h Ori o n f or o p er ati o ns usi n g eit h er Ri g 1 8 or Ri g 1 7.                    E Q T c o nt e n ds t h at Ori o n

m at eri all y br e a c h e d t h e drilli n g c o ntr a cts b y utili zi n g u ns af e e q ui p m e nt d u e, i n p art, t o c o ntr ol

s yst e ms w hi c h i n c or p or at e f a ult y a n d i n c o m pl et e s oft w ar e. E Q T all e g es t h at t his d ef e ct r e n d ers

t h e o p er ati o n of t h e ri gs e x c e e di n gl y d a n g er o us t o p ers o n n el o n e a c h ri g.

             Ori o n fil e d t his br e a c h of c o ntr a ct a cti o n c o nt e n di n g, i n p art, t h at t h e ri gs w er e s u bj e ct t o

“t a k e -or -p a y ” a gr e e m e nts t h at pr e cl u d e t er mi n ati o n of t h e s e c o n d ar y drilli n g c o ntr a cts wit h o ut

e arl y t er mi n ati o n p a y m e nts.      Ori o n all e g es t h at at t h e ti m e of E Q T’s t er mi n ati o n, all o p er ati o n al

s oft w ar e a n d h ar d w ar e f a ults h a d b e e n i d e ntifi e d a n d c orr e ct e d wit hi n t h e c o ntr a ct p eri o d f or c ur e.

A c c or di n gl y, t h e ri gs ar e fit f or p ur p os e a n d c a n s af el y b e utili z e d f or drilli n g o p er ati o ns. Ori o n

cl ai ms t h at u n d er t h es e c ir c u mst a n c es, E Q T’s f ail ur e t o a bi d e b y t h e e arl y t er mi n ati o n pr o visi o ns

of e a c h drilli n g c o ntr a ct c o nstit ut es a br e a c h e ntitli n g Ori o n t o li q ui d at e d d a m a g es i n t h e a m o u nt

of a p pr o xi m at el y $ 3 2, 0 0 0, 0 0 0.

           A. I n co m pl et e Dis c o v e r y R es p o ns es b y O ri o n

           T h e p arti es h a v e e n g a g e d i n e xt e nsi v e dis c o v er y. R el e v a nt t o t h e i nst a nt M oti o n t o Stri k e,

E Q T s er v e d Ori o n wit h t h e f oll o wi n g S e c o n d S et of R e q u ests f or Pr o d u cti o n of D o c u m e nts

( “ R F P ”), a n d r e c ei v e d t h e i n di c at e d r es p o ns es:

           R e q u est f o r P r o d u cti o n N o. 7 :
                       Pl e as e pr o d u c e a n y a n d all d o c u m e nts re g ar di n g t he “ r e visi o n
           c h a n g e[ s] ” dis c uss e d i n S e cti o n 6. 2. 4 or 6. 4. 1. 4 of t h e S oft w ar e D esi g n
           P a c k a g e d o c u m e nt l o c at e d at I DS 0 0 0 7 4 1 3 -7 4 1 6 (t h e “ S oft w ar e D esi g n
           P a c k a g e ” ).
           R E S P O N S E: Ori o n o bj e cts t o t his R e q u est b e c a us e it is n ot r e as o n a bl y
           li mit e d i n ti m e, is n ot r ele v a nt t o a n y p art y’s cl ai ms or d ef e ns es, n ot
           pr o p orti o n al t o t h e n e e ds of t h e c as e, a n d s e e ks hi g hl y c o nfi d e nti a l a n d
           pr o pri et ar y i nf or m ati o n th at c a n o nl y b e e x a mi n e d wit h pr o pri et ar y s oft w a r e.

                                                                                2
F ur t h er m or e, Ori o n o bj ects to t his b e c a us e it as ks Ori o n t o s e ar c h f or a n d
pr o d u c e d o c u m e nts i n p oss essi o n of a t hir d p art y. S u bj e ct t o t h es e o bj e cti o ns,
I D S h a s pr e vi o usl y pr o d u c e d d o c u m e nts r es p o nsi v e t o t his R e q u est.
R e q u e s t f or P r o d u cti o n N o. 8:
           P le a s e pr o d u c e a n y a n d all d o c u m e nt s r e g ar di n g t he “s oft w ar e
re v isi o ns ” dis c uss e d in S e cti o n 6. 4. 1. 2 of t h e S oft w ar e D esi g n P a c k a g e .
R E S P O N S E: S e e Ori o n's O bj e cti o ns a n d R es p o ns e t o R e q u est N u m b e r 7.
R e q u est f o r P r o d u cti o n N o. 9:
           Pl e as e pr o d u c e a n y a n d all d o c u m e nts r e g ar di n g a n y o t her “r e visi o n
c h a n g e[s] ” or “s oft w ar e r ev isi o ns .”
R E S P O N S E: S e e Ori o n's O bj e cti o ns a n d R es p o ns e to R e q u est N u m b er 7.
R e q u est f o r P r o d u cti o n N o. 1 0:
          Pl e as e pr o d u c e a n y a n d a ll d o c u m e nts r e gar di n g t h e f a ct or y
A c c e p t a n ce T est dis c uss e d i n S e c tio n 6. 9 of t h e S oft w ar e D esi g n P a c k a g e.
R E S P O N S E : I D S d o es n ot h a v e r es p o nsi v e d o c u m e nts t o t his R e q u est.
R e q u est f o r P r o d u cti o n N o. 1 1:
          Pl e as e pr o d u c e a n y a n d a ll d o c u m e nts r e g ar di n g a n y a n d a ll ot h er
t esti n g d es cri b e d i n t h e S oft w ar e D esi g n P a c k a g e.
R E S P O N S E: I D S d o es n ot h a v e res p o ns i ve d o c u m e nts t o t his R e q u est.
R e q u est f o r P r o d u cti o n N o. 1 2:
          Pl e as e pr o d u c e a n y a n d all d o c u m e nts r e g ar di n g t h e “l a b
s i mul at io ns ” dis c uss e d i n S e cti o n 5. 2 of t h e Ori o n 1 8 I n ci d e nt R e p o rt
d o c u m e nt lo c at e d at I D S 0 0 0 7 4 6 0-7 4 6 4.
R E S P O N S E: S e e Ori o n’s O b je cti o ns a n d R es p o ns e t o R e q u est N u m b er 7.
R e q u est f o r P r o d u cti o n N o. 1 3:
            Pl e as e pr o d u c e a n y a n d a ll d o c u m e nts r e g ar di ng t h e “ P L C pr o gr a m ...
u p d at e[s] ” dis c uss e d i n s e cti o n 4. 1 of t h e Ori o n 1 8 I nc i de nt R e p ort d o c u m e nt
l o c at e d at I D S 0 0 0 7 5 3 2 -7 5 3 4.
R E S P O N S E: S e e Ori o n’ s O b je cti o ns a n d R es p o ns e t o R e q u est N u m b er 7 .
R e q u e st f o r P r o d u cti o n N o. 1 4 :
          Pl e as e pr o d u c e a n y a n d all d o c u m e nts r e g ar di n g a n y ot h er “ P L C
pr o gr a m ... u p d at e[s]. ”
R E S P O N S E: S e e Ori o n’s O bj e cti o ns a n d R es p o ns e t o R e q u est N u m b er 7.




                                                              3
             R e q u e st f o r P r o d u cti o n N o. 1 5:
                       Pl e as e pr o d u c e a n y a n d all d o c u m e nts r e g ar di n g t h e “ v ig or o us l a b
             si mul ati o n s a n d ... o nsit e t ests ” dis c uss e d o n p a g e 1 of t h e d o c u m e nt l o cat e d
             a t I D S 0 0 0 7 5 8 5-7 5 9 1.
             R E S P O N S E: S e e Ori o n’s O bj e cti o ns a n d R es p o ns e t o R e q u est N u m b er 7.

E C F N o. 9 2 -3 at 1 2 -1 4. I n a d diti o n, E Q T s u b mitt e d I nt err o g at or y N o. 5, s e e ki n g

i d e ntifi c ati o n of “ a n y a n d all t esti n g or i ns p e cti o ns c o n d u ct e d o n Ri g 1 7 or Ri g 1 8 b y Ori o n,

or a n y c o ntr a ct or of Ori o n, pri or t o Ri g 1 7 a n d Ri g 1 8 b ei n g d eli v er e d t o E Q T. ” E C F N o. 9 2-

6 at 1 2. Ori o n o bj e ct e d, i n di c ati n g as f oll o ws:

             Ori o n o bj e cts t o t his I nt err o g at or y b e c a us e t h e p hr as e “t esti n g or i ns p e cti o ns ”
             is v a g u e, a m bi g u o us a n d u n d efi n e d. Ri gs 1 7 a n d 1 8, al o n g wit h v ari o us
             c o m p o n e nts t h at m a k e u p Ri gs 1 7 a n d 1 8, w er e e x a mi n e d, t est e d, i ns p e ct e d,
             a n d ass ess e d p urs u a nt t o a p pr o p ri at e i n d ustr y st a n d ar ds a n d pr a cti c es,
             i n cl u di n g c o m pli a n c e wit h c o m p o n e nt m a n u als pr o vi d e d b y t h e
             m a n uf a ct ur e[r]. B y w a y of f urt h er r es p o ns e, Ori o n will pr o d u c e d o c u m e nts
             r el at e d t o t h e c o m missi o n t esti n g Ori o n c o n d u ct e d o n Ri gs 1 7 a n d 1 8 o n c e
             Ori o n h as c o m pl et e d its r e vi e w of t h os e d o c u m e nts. L astl y, Ori o n dir e cts
             E Q T’s att e nti o n t o t h e d o c u m e nts Ori o n, I D S, a n d A D C alr e a d y pr o d u c e d i n
             t his li g ati o n t h at m a y c o nt ai n[] i nf or m ati o n t h at is r es p o nsi v e t o
             i nt err o g at or y. ”

E C F N o. 9 2 -6 at 1 3.

             E Q T s e nt si mil ar r e q u ests t o I nt e gr at e d Dri v e S yst e ms ( “I D S ”), t h e m a n uf a ct ur er of t h e

c o ntr ol s yst e m s oft w ar e. B e gi n ni n g i n J u n e 2 0 1 7, I D S r ef us e d t o pr o vi d e all v ersi o ns of its s o ur c e

c o d e, citi n g pr o pri et ar y i nt ell e ct u al pr o p ert y c o n c er ns, a n d t his i nf or m ati o n w as n ot pr o vi d e d t o
                           1
E Q T b y Ori o n.               H o w e v er, as c o nfir m e d d uri n g ar g u m e nt o n t h e p e n di n g M oti o n t o Stri k e, I D S

a n d Ori o n s h ar e d c ert ai n c o m m o n o w n ers hi p a n d, as of A pril 2 0 1 7, b ot h w er e s u bsi di ari es of t h e

s a m e h ol di n g gr o u p i d e ntifi e d as O D M a n a g e m e nt.                          O ri o n a n d I D S als o s h ar e d c o u ns el w h o




1
  I D S r ef us e d t o pr o d u c e its s o ur c e c o d e, d es pit e t h e e xist e n c e of a c o nfi d e nti alit y a gr e e m e nt a n d pr ot e cti v e or d er
e nt er e d i n t his m att er o n F e br u ar y 8, 2 0 1 7. E C F N o. 2 3.

                                                                                           4
p arti ci p at e d i n t h e r es p o ns e s t o dis c o v er y r e q u ests i n t his a cti o n, a n d it is a p p ar e nt t h at t h e

r e q u est e d i nf or m ati o n w as i n Ori o n’s a c c ess or c o ntr ol.

           T h er e aft er, t h e p arti es e n g a g e d i n dis c ussi o ns r e g ar di n g all e g e d d efi ci e n ci es i n Ori o n’s

writt e n dis c o v er y r es p o ns es a n d o n M ar c h 1 2, 2 0 1 8, E Q T r e q u est e d t h at Ori o n pr o vi d e E Q T wit h

s u p pl e m e nt al r es p o ns es pri or t o t h e c o m m e n c e m e nt of d e p ositi o ns of k e y Ori o n e m pl o y e es. E C F

N o. 9 2 at 1 -2. Ori o n r es p o n d e d t o c ert ai n of t h e r e q u ests a n d i nt err o g at ori es o n M ar c h 1 7, 2 0 1 8,

E C F N o. 2 0 6 -1.       Wit h r e g ar d t o I nt err o g at or y N o. 5, Ori o n w as as k e d t o s u p pl e m e nt its pr e vi o us

r es p o ns e a n d t o i d e ntif y a n y a n d all t esti n g or i ns p e cti o ns c o n d u ct e d o n Ri g 1 7 or Ri g 1 8 b y Ori o n

or a n y Ori o n c o ntr a ct or pri or t o d eli v er y of t h e ri gs t o E Q T.                  Ori o n i d e ntifi e d t hr e e s p e cifi c

d o c u m e nts it r e pr es e nt e d c o nfir m e d c o m missi o n t esti n g a n d r ef er e n c e d a p pr o xi m at el y 1 3 0 0 p a g es

of d o c u m e nts it st at e d i n cl u d e d c o m missi o n t esti n g d o c u m e nts. E C F N o. 2 0 6-1 at 1 3. H o w e v er,

Ori o n di d n ot dir e ctl y a ns w er t h e i nt err o g at or y b y i d e ntif yi n g d at es a n d t y p es of t esti n g or

i ns p e cti o ns c o n d u ct e d o n Ri g 1 7 or Ri g 1 8 pri or t o d eli v er y of t h e ri gs t o E Q T.

           B. E Q T’s M oti o n t o C o m p el as t o O ri o n’s D efi ci e nt Dis c o v e r y R es p o ns es

           E Q T fil e d a M oti o n t o C o m p el, E C F N o. 9 2, s e e ki n g a d diti o n al r es p o ns es t o its S e c o n d

S et of I nt err o g at ori es a n d R e q u est f or Pr o d u cti o n, i n cl u di n g t h e r e q u ests i d e ntifi e d a b o v e. Ori o n

fil e d a r es p o ns e t o t h e        M oti o n, i n di c ati n g t h at it h a d pr o d u c e d d o c u m e nts r es p o nsi v e t o

I nt err o g at or y N o. 5, a n d t h at it w as n ot i n p oss essi o n of a n y d o c u m e nts r es p o nsi v e t o t h e r e m ai ni n g

i d e ntifi e d R F Ps. E C F N o. 9 5. A h e ari n g o n t h e M oti o n t o C o m p el w as c o n d u ct e d o n M ar c h 2 2,

2 0 1 8, a n d c o u ns el f or E Q T e x pl ai n e d t h e r el e v a n c e of t h e ri g s oft w ar e c o ntr ol a n d m a n a g e m e nt t o

its c o nt e nti o n t h at t h e ri gs w er e u ns af e. E C F N o. 9 9 at 2 3-2 4. Ori o n st at e d it h a d pr o vi d e d 1 6, 0 0 0

d o c u m e nts i n r es p o ns e t o t h e d o c u m e nt r e q u ests, b ut t h e C o urt l e ar n e d Ori o n h a d f ail e d t o i d e ntif y

t h e c orr es p o n di n g r es p o nsi v e d o c u m e nt or gr o u p of r es p o nsi v e d o c u m e nts f or e a c h R F P. I d. at 6 -



                                                                             5
1 3. Ori o n f urt h er r e pr es e nt e d t h at it w as n ot i n p oss essi o n of d o c u m e nts r es p o nsi v e t o E Q T’s

r e q u ests for i nf or m ati o n r el at e d t o l a b si m ul ati o ns a n d P L C u p d at es, a n d t h at s u c h d o c u m e nts, if

t h e y di d e xist, r e m ai n e d i n t h e p oss essi o n of I D S. I d. at 2 6, 3 0.                  F urt h er, c o u ns el f or Ori o n

r e pr es e nt e d t o t h e C o urt o n t h e r e c or d t h at it di d n ot h a v e a n y d o c u m e nts r el ati v e t o R F P N os. 7,

8, 9, 1 0, 1 1, 1 2, 1 3, 1 4, 1 5, 1 7 a n d 1 8. E C F N o. 9 9 at 2 6.

           C.      C o u rt O r d e rs f o r O ri o n t o S u p pl e m e nt a n d P r o vi d e Dis c o v e r y R es p o ns es

           O n t h e r e c or d d uri n g t h e M ar c h 2 2, 2 0 1 8 h e ari n g a n d f oll o wi n g t h e h e ari n g, t his C o urt

e nt er e d its Or d er gr a nti n g i n p art E Q T’s M oti o n t o C o m p el. T h e C o urt dir e ct e d Ori o n t o r e ctif y

w h at w as ess e nti all y a “ d o c u m e nt d u m p ” a n d t o g e n er all y i d e ntif y t h e d o c u m e nts pr o d u c e d i n

r es p o ns e t o e a c h dis c o v er y r e q u est, i n cl u di n g I nt err o g at or y N o. 5, wit h a r a n g e of B at es - n u m b er e d

d o c u m e nts.     E C F N o. 9 9 at 1 4 -1 5. I n a d diti o n, Ori o n w as dir e ct e d t o pr o d u c e all d o c u m e nts

r el ati v e t o c h a n g es t h at h a d b e e n m a d e t o t h e s oft w ar e or e q ui p m e nt i n Ri gs 1 7 a n d 1 8 pri or t o

d eli v er y a n d d uri n g o p er ati o n.      I d. at 1 6.      T h e C o urt a c c e pt e d Ori o n’s r e pr es e nt ati o n t h at n o

d o c u m e nts r el ati v e t o s oft w ar e t esti n g or t h e c o ntr ol s yst e m w er e i n its p oss essi o n or c o ntr ol. I d.

at 3 4.

           D.      O ri o n’s C o nti n u e d F ail u r e t o P r o d u c e R e q u est e d D o c u m e nts

           F oll o wi n g t h e c o m pl eti o n of f a ct dis c o v er y , t h e parti es e x c h a n g e d e x p ert r e p orts a n d

c o m m e n c e d e x p ert dis c o v er y. J usti n R a y, P h. D., ( “ R a y ”) iss u e d a r e p ort o n b e h alf of E Q T d at e d

S e pt e m b er 1 8, 2 0 1 8, a n d o pi n e d t h at I D S f ail e d t o f oll o w g e n er all y a c c e pt e d e n gi n e eri n g pr a cti c es

f or s af et y r el at e d s yst e ms i n d e v el o pi n g c o ntr ol s oft w ar e f or Ri gs 1 7 a n d 1 8 a n d, as a r es ult, t h e

c o ntr ol s oft w ar e c o ntri b ut e d t o t h e dr o p p e d bl o c k i n ci d e nts t h at o c c urr e d o n Ri g 1 8. M ost n ot a bl y,

in arri vi n g at his o pi ni o n t h at I D S’s s oft w ar e pr o c ess o mits pr o c ess a cti vit y d o c u m e nt ati o n, R a y

r eli e d u p o n t h e dis c o v er y pr o vi d e d b y Ori o n as w ell as Ori o n’s r e pr es e nt ati o ns r e g ar di n g



                                                                              6
m ai nt e n a n c e of c o ntr ol s yst e m s oft w ar e ar c hit e ct ur e a n d d esi g n.                               B as e d u p o n t h e e vi d e n c e

pr o vi d e d, R a y d et er mi n e d t h at t h e a bs e n c e of s oft w ar e d esi g n pr o c e sses r e n d er e d t h e ri gs u ns af e

a n d c o ntri b ut e d t o at l e ast f o ur dr o p p e d bl o c k i n ci d e nts o n Ri g 1 8. E C F N o. 1 4 9- 4 at 3 8 8 – 5 0 2. 2

              O n e m o nt h l at er, Ri c h ar d H o o p er, P h. D., ( “ H o o p er ”) iss u e d a r e p ort o n b e h alf of Ori o n,

c h all e n gi n g e a c h of R a y’ s c o n cl usi o ns a n d fi n di n g t h at t h e I D S s yst e m i n c or p or at e d a n d us e d a

s oft w ar e m a n a g e m e nt t o ol a n d s oft w ar e c o nfi g ur ati o n c o ntr ol s yst e m. 3                              E C F N o. 1 4 9-6.             T he

s oft w ar e is c o nt ai n e d i n a c o m p ut er p ort al , i d e ntifi e d as t h e “ TI A [ T ot all y I nt e gr at e d A ut o m ati o n]

P ort al. ”       Ori o n st at es t h at t h e TI A P ort al is a wi d el y us e d e n gi n e eri n g pr o d u ct t h at assists i n t h e

m a n a g e m e nt a n d d e v el o p m e nt of c o ntr ol s yst e m s oft w ar e. H o o p er l e ar n e d t h at I D S us e d t h e TI A

P ort al d uri n g his first i ns p e cti o n of t h e I D S pr o d u ct d e v el o p m e nt f a cilit y a n d e x pl ai n e d t h at t h e

TI A P ort al c o nt ai n e d a s uit e of pr o d u cts us e d b y I D S t o d esi g n a n d u p d at e t h e c o ntr ol s yst e m

s oft w ar e of Ri g 1 7 a n d Ri g 1 8. H o o p er f urt h er e x pl ai n e d t h at t h e TI A P ort al h ol ds t h e u p d at es f or

t h e v ari o us v ersi o ns of t h e s oft w ar e f or e a c h ri g, w hi c h m a y b e d o w nl o a d e d f or r e vi e w. I n

a d diti o n, H o o p er w as pr o vi d e d t h e I D S s o ur c e c o d e, a c c ess t o t h e h ar d w ar e -b as e d si m ul at or f or

ri g c o ntr ol s yst e m d e v el o p m e nt, a n d t h e P L C c o n n e cti o ns a n d c o m p o n e nt p arts. E C F N os. 1 4 9 -

7, 1 4 9- 8.

               I n c h all e n gi n g R a y’s c o n cl usi o ns, H o o p er st at es:

                     •     I h a v e i ns p e ct e d I D S’ s oft w ar e d e v el o p m e nt e n vir o n m e nt, s oft w ar e m a n a g e m e nt

                           t o ol a n d s oft w ar e c o nfi g ur ati o ns c o ntr ol s yst e m ( TI A P ort al). I als o i ns p e ct e d its



2
  S e e , e. g. , J usti n R a y, P h. D. E x p ert R e p ort: “[t] his s e cti o n dis c uss es t h e t est pl a ns a n d t est r es ults t hat w er e f o u n d i n
t h e e vi d e n c e. I n s u m m ar y, d o c u m e nts a n d t esti m o n y i n cl u d e d e vi d e n c e of s yst e m-l e v el a c c e pt a n c e t ests ( alt h o u g h
t h es e s yst e m-l e v el t e sts m a y n ot b e c o m pl et e). H o w e v er, n o t est pl a ns or t est r es ults f or m o d ul e or i nt e gr ati o n t e sts
w er e f o u n d i n s e ar c h es of t h e a v ail a bl e e vi d e n c e. T h e l a c k of t h e l att er is n ot a bl e b e c a us e s p e cifi c t est str at e gi es
r e c o m m e n d e d b y I E C 6 1 5 0 8 ( b o u n d ar y t esti n g) c o ul d h a v e i d e ntifi e d t h e s p e cifi c err or t h at c a us e d t w o of t h e
dr o p p e d bl o c k i n ci d e nts. ” E C F N o. 1 4 9 -4 at 3 9 3 .
3
    H o o p er is pr off er e d s ol el y f or r e b utt al e x p ert o pi ni o n i n r es p o ns e t o R a y ’s e x p ert o pi ni o ns f or E Q T.

                                                                                           7
    h ar d w ar e -b as e d si m ul at or f or ri g c o ntr ol s yst e m d e v el o p m e nt a n d its si m ul at e d

    drill er’s c o ns ol e f or ri g c o ntr ol s yst e m d e v el o p m e nt. E C F N o. 1 4 9- 7 ¶ 9.

•   It e ms B a n d C [r e g ar di n g i n c orr e ct d at a a n d m at h e m ati c al f or m ul as] r ef er e n c e

    err ors I D S f o u n d i n its c o ntr ol s oft w ar e d uri n g t h e i n v esti g ati o n aft er dr o p p e d bl o c k

    e v e nt # 2. B ot h it e ms B & C o c c urr e d i n t h e s a m e bl o c k of s o ur c e c o d e. T h e c o d e

    is eff e cti v el y a “ g o v er n or ” t h at will n ot all o w t h e dr a w w or ks t o m o v e t h e drill stri n g

    f ast er t h a n t h e m ot or c a n s u p p ort. T h e g o v er ni n g a cti o n di d n ot w or k c orr e ctl y

    b ef or e t h e err ors w er e fi x e d. I d. ¶ 3 2

•   T h e R a y r e p ort b e gi ns its ass ess m e nt of I D S’ s oft w ar e pr o c ess a cti viti es at 4. 2 wit h

    t h e g e n er al fi n di n g t h at d o c u m e nt ati o n w as i n c o m pl et e or missi n g. 4. 2. 1-4. 2. 5 t h e n

    list t h e a cti viti es a n d d o c u m e nt ati o n Dr. R a y w as e x p e cti n g t o fi n d. I dis a gr e e. As

    d et ail e d b el o w, w h e n I r e vi e w e d I D S’ pr o c ess es a n d d o c u m e nt ati o n, I f o u n d t h e

    i nf or m ati o n Dr. R a y r e p ort e d as missi n g. I f o u n d t his i nf or m ati o n i n t h e dr a wi n g

    p a c k a g e f or t h e ri g, I D S’ E n gi n e eri n g C h a n g e N oti c e ( E C N) pr o c ess, t h e ri g Q u ot e

    D o c u m e nt, a n d I D S’ us e of t h e i n d ustr y -st a n d ar d TI A P ort al f or s oft w ar e

    d e v el o p m e nt. T h e TI A P ort al is a p a c k a g e of s oft w ar e d e v el o p m e nt t o ols cr e at e d

    b y Si e m e ns C or p or ati o n.      T h e TI A P ort al i n cl u d es f u n cti o n alit y f or vis u ali zi n g

    s oft w ar e ar c hit e ct ur e, f or r e vi e wi n g s oft w ar e c h a n g es, f or s oft w ar e d esi g n, f or

    s oft w ar e si m ul ati o n, a n d f or s oft w ar e c o nfi g ur ati o n m a n a g e m e nt. I d. ¶ 6 1

•   4. 2. 1 of t h e R a y r e p ort dis c uss es I D S’ s oft w ar e ar c hit e ct ur e, b ut it d o es n ot dis c uss

    t h at I D S us es t h e TI A P ort al t o b ot h cr e at e t h e s oft w ar e a n d vis u ali z e t h e s oft w ar e

    ar c hit e ct ur e.   Dr. R a y’s o pi ni o ns r e g ar di n g s oft w ar e ar c hit e ct ur e ar e i n c orr e ct at

    l e ast b e c a us e h e di d n ot c o nsi d er I D S’ us e of t h e TI A P ort al f or s oft w ar e


                                                          8
                     d e v el o p m e nt. I r e vi e w e d I D S’ us e of t h e TI A p ort al a n d it c o m pli e d wit h i n d ustr y

                     st a n d ar ds r e g ar di n g s oft w ar e ar c hit e ct ur e. I d. ¶ 6 2

               •     T h e TI A P ort al als o pr o vi d es t est a n d si m ul ati o n f u n cti o n alit y.   D uri n g m y r e vi e w

                     of I D S’ us e of t h e TI A p ort al, I c o nfir m e d t h at I D S w as usi n g t his f u n cti o n alit y

                     w h e n t h e y d e v el o p e d Ri gs 1 7 a n d 1 8. As dis c uss e d, Dr. R a y di d n ot c o nsi d er t h e

                     TI A P ort al. T h e us e of t h e TI A P ort al is a n i n d ustr y -st a n d ar d m et h o d of t esti n g

                     a n d si m ul ati o n. I d. ¶ 6 8.

               •     D uri n g m y i ns p e cti o n of t h e I D S f a ciliti es, I n ot e d a h ar d w ar e -b as e d s yst e m f or

                     si m ul ati n g a n d t esti n g ri g s oft w ar e. It h as m ot ors, s e ns ors a n d c o m p ut ers t o

                     si m ul at e ri g h ar d w ar e a n d w as cl e arl y b ei n g us e d. I D S p ers o n n el t ol d m e t h e y w er e

                     usi n g t his s yst e m at t h e ti m e Ri gs 1 7 a n d 1 8 w er e b ei n g d e v el o p e d. I h a v e s e e n n o

                     r e as o n t o b eli e v e t h at w o ul d n’t h a v e b e e n t h e c as e. I di d n ot fi n d w h er e t h e R a y

                     r e p ort c o nsi d er e d t his s yst e m. I d. ¶ 6 9.

               •     D uri n g m y i ns p e cti o n of t h e I D S f a ciliti es I n ot e d a si m ul at e d d rill er’s c o ns ol e w as

                     b ei n g us e d f or s oft w ar e t esti n g. I D S p ers o n n el t ol d m e t h e y w er e usi n g t his s yst e m

                     at t h e ti m e Ri gs 1 7 a n d 1 8 w er e b ei n g d e v el o p e d. I di d n ot fi n d w h er e t h e R a y

                     r e p ort c o nsi d er e d t his s yst e m. I d. ¶ 7 0.

               •     B e c a us e it di d n ot c o nsi d er i m p ort a nt t est pl a ns & r es ults d o c u m e nts, t h e TI A

                     p ort al, I D S’ h ar d w ar e -b as e d si m ul ati o n s yst e m f or s oft w ar e t esti n g, or I D S’

                     si m ul at e d drill er’s c o ns ol e f or s oft w ar e t esti n g, t h e c o n cl usi o ns i n t h e R a y r e p ort

                     ar e i n c orr e ct wit h r e g ar ds t o t est pl a ns & r es ult s d o c u m e nts. I d. ¶ 7 1

Wit h r e g ar d t o t h e I D S c o ntr ol s yst e m s oft w ar e, H o o p er r e pr es e nt e d t h at I D S is c urr e ntl y usi n g

t h e TI A P ort al a n d t h at h e w as t ol d t h e TI A P ort al w as e m pl o y e d d uri n g t h e d e v el o p m e nt of Ri gs


                                                                           9
1 7 a n d 1 8. I d. ¶ 7 3.       A c c or di n gl y, H o o p er st at es t h at R a y’s c o n cl usi o ns a n d o pi ni o ns r e g ar di n g

I D S s oft w ar e c o nfi g ur ati o n a n d m a n a g e m e nt ar e i n err or a n d n ot s u p p ort e d b y e vi d e n c e. I d. 7 4-

7 8.

           E.    E Q T’s M oti o n t o St ri k e a n d f o r S a n cti o ns

           I n t h e i nst a nt M oti o n t o Stri k e a n d f or S a n cti o ns, E Q T st at es t h at t h e cit e d H o o p er o pi ni o ns

c a m e as a s ur pris e a n d t h at his o pi ni o ns ar e b as e d u p o n i nf or m ati o n t h at h a d b e e n r e q u est e d b y

E Q T i n t h e c o urs e of dis c o v er y, b ut n ot pr o d u c e d b y Ori o n. E C F N o. 1 4 7 at 4 -6. N o n et h el ess,

Ori o n pr o d u c e d or m a d e t his i nf or m ati o n a n d d o c u m e nt ati o n a v ail a bl e t o H o o p er. A c c or di n gl y,

gi v e n t h e criti c al i m p ort a n c e of t his i nf or m ati o n t o E Q T’s d ef e ns e a n d c o u nt er cl ai m, E Q T n o w

s e e ks t o stri k e all p orti o ns of t h e H o o p er R e p ort t h at r el y u p o n t h e TI A P ort al, I D S’s h ar d w ar e -

b as e d t esti n g s yst e m a n d drill er’s c o ns ol e, a n d t h e I D S s o ur c e c o d e f or its c o ntr oll er pr o gr a m.

E C F N os. 1 4 6, 1 4 7 at 7. E Q T c o nt e n ds t h at e a c h of t h es e it e ms is wit hi n t h e pl ai n s c o p e of its

R F Ps, as H o o p er st at es u n e q ui v o c all y t h at s oft w ar e u p d at es a n d t esti n g w er e c o n d u ct e d usi n g t h es e

it e ms d uri n g t h e ti m e p eri o d pr e c e di n g d eli v er y of t h e ri gs t o E Q T.

           Ori o n c o u nt ers t h at all of t h e c o nt est e d i nf or m ati o n w as m a d e a v ail a bl e t o E Q T pri or t o

liti g ati o n or d uri n g t h e c o urs e of dis c o v er y. Ori o n p oi nts t o r e c or ds dis cl osi n g t h e e xist e n c e of t h e

TI A P ort al a n d s oft w ar e, as w ell as t h e si m ul at or. S e e , e. g. , E C F N o. 1 9 8 at 2-3. Ori o n f urt h er

st at es t h at t h e p arti es a gr e e d t o c o m p ut eri z e d s e ar c h t er ms, a n d t h at d o c u m e nts w er e pr o d u c e d b y

it i n a s e ar c h a bl e f or m at s u c h t h at w h e n a s e ar c h f or t h e t er m “ TI A P ort al ” is m a d e, d o c u m e nts

b e ari n g t h e t er m m a y b e l o c at e d.      Wit h r e g ar d t o t h e us e of a si m ul at or t o t est c o ntr ol s yst e m

pr o gr a m mi n g, Ori o n p oi nts t o i nf or m ati o n dis cl os e d i n t h e c o urs e of t h e i n ci d e nt i n v esti g ati o n

est a blis hi n g t h e us e of a si m ul at or . I D S a p p ar e ntl y m a d e p ost-i n ci d e nt c h a n g es t o t h e c o ntr ol

s yst e m a n d us e d a si m ul at or t o pr o v e t h e c h a n g es w er e eff e cti v e, a n d t h e n c o m m u ni c at e d its



                                                                           10
a cti o ns t o E Q T’s o utsi d e i n v esti g at or.                 E C F N o. 1 9 8 at 3.               Ori o n als o st at es t h at t h e si m ul at or

c o ns ol e w as dis cl os e d b e c a us e a “ m o c k drill ers c a bi n wit h c o ns ol e ” is l o c at e d i n t h e I D S

c o nf er e n c e r o o m w h er e E Q T c o u ns el a n d o n e of its e x p erts m et wit h I D S p ers o n n el. 4 I d. at 4. As

t o t h e c o ntr ol s yst e m s o ur c e c o d e, Ori o n d o es n ot dis p ut e t h at it di d n ot pr o vi d e s o ur c e c o d e t o

E Q T.       Fi n all y, wit h r e g ar d t o a c o ntr ol pr o gr a m mi n g m a n a g e m e nt s yst e m, Ori o n p oi nts t o

d e p ositi o n t esti m o n y pr off er e d b y I D S’s d esi g n at e d c or p or at e r e pr es e nt ati v e, Cr ai g Si ms, w h o

t estifi e d r e g ar di n g t h e P L C c a p a bilit y t o st or e pr o gr a m mi n g c h a n g es. Ori o n c h asti s es E Q T’s

f ail ur e t o f oll o w- u p Si ms’ t esti m o n y wit h a d diti o n al dis c o v er y r e q u ests. E C F N o. 1 9 8 at 7.

            D es pit e Ori o n’s o bj e cti o ns, at n o p oi nt i n t h e c o urs e of t his liti g ati o n d o es it a p p e ar t h at

Ori o n s u b mitt e d dis c o v er y r es p o ns es t h at i d e ntif y d o c u m e nts r es p o nsi v e t o t h e s p e cifi c i n q uiri es

p os e d b y E Q T . T h e l a ps es i n cl u d e f aili n g t o pr o vi d e i nf or m ati o n r e g ar di n g w h et h er a n d w h e n t h e

ri g s oft w ar e or c o ntr ol s yst e m w as t est e d b efor e i niti al d eli v er y t o E Q T, a n d w h et h er a n d w h e n ( or

h o w) s oft w ar e c h a n g es w er e i nt e gr at e d i nt o e a c h ri g b ef or e t h e i n ci d e nts at iss u e. 5

            U p o n r e vi e w of t h e e xt e nsi v e r e c or d n o w b ef or e t h e C o urt, it is a p p ar e nt t h at Ori o n h as

pr o d u c e d t h o us a n ds of p a g es of d o c u m e nts; h o w e v er, it is als o a p p ar e nt t h at Ori o n h as n ot

a ns w er e d r el e v a nt dis c o v er y r e q u ests pr o p o u n d e d i n a n y m e a ni n gf ul w a y. D uri n g t h e M ar c h 2 2,

2 0 1 8, h e ari n g o n E Q T’s i niti al M oti o n t o C o m p el, c o u ns el f or Ori o n a n d I D S u n e q ui v o c all y

c o n c e d e d t h at Ori o n h a d n ot s e gr e g at e d d o c u m e nts pr o d u c e d t o c orr el at e wit h a n y R F P (t h e


4
  At ar g u m e nt o n t h e p e n di n g M oti o n, c o u ns el f or E Q T st at e d t h at h e w as t h e att or n e y at iss u e, a n d dis p ut e d Ori o n’s
c h ar a ct eri z ati o n t h at t h e m er e pr es e n c e of t h e dis pl a y c o ns ol e dis cl os e d t h e e xist e n c e of a t esti n g si m ul at or. R at h er,
c o u ns el st at e s t h at I D S r e pr es e nt e d t o hi m t h at t h e c o ns ol e w as f or “ drill er tr ai ni n g. ” Ori o n c o u ns el di d n ot dis p ut e
t his r e c oll e cti o n, a n d it a p p e ars t h at I D S di d n ot i nf or m E Q T t h at t h e c o ns ol e als o w as us e d f or si m ul ati o n or c o ntr ol
t esti n g as r e v e al e d i n t h e H o o p er r e p ort.
5
  T h e C o urt h as r e vi e w e d t h e e x c er pt e d t esti m o n y of Cr ai g Si ms pr o vi d e d as a n e x hi bit t o Ori o n’s o p p ositi o n t o t h e
M oti o n t o Stri k e. Mr. Si ms t e stifi e d t h at c o ntr ol pr o gr a m mi n g c h a n g e s o c c ur i n t h e P L C, b ut u ntil t h e i n v e sti g ati o n
of t h e t hir d dr o p p e d bl o c k i n ci d e nt i n t h e s u m m er of 2 0 1 6, I D S di d n ot m ai nt ai n a l o g of pr o gr a m mi n g c h a n g es.
E C F N o. 2 1 2 -1 at 7 -1 1. Pri or t o t h at ti m e, pr o gr a m mi n g c h a n g e s w er e l o c at e d i n t h e P L C, i n t h e pr o gr a m its elf, a n d
c o ul d b e s e e n if t h e pr o gr a m l a n g u a g e w as e x a mi n e d. I d.

                                                                                        11
“ d o c u m e nt d u m p ”) a n d r e pr es e nt e d t h at Ori o n w as n ot i n p oss essi o n of d o c u m e nts r es p o nsi v e t o

E Q T’s r e q u ests (u p o n w hi c h Ori o n’s e x p ert r e p ort is n o w b as e d ).                  T h es e l a ps es w er e f urt h er

c o m p o u n d e d w h e n Ori o n f ail e d t o a bi d e b y dir e ct Or d ers of t his C o urt t o i d e ntif y a n d d esi g n at e

t h e pr e vi o usl y pr o d u c e d d o c u m e nts t h at w er e r es p o nsi v e t o e a c h R F P a n d t o s u p pl e m e nt its

i nt err o g at or y a ns w ers . Or d er, C. A. N o. 1 6 -1 5 1 6 ( W. D. P a. M ar c h 2 2, 2 0 1 8), E C F N o. 9 8. A n d

a g ai n, w h e n t h e d o c u m e nts r eli e d u p o n i n H o o p er’s r e p ort c a m e i nt o Ori o n’s p oss essi o n, t h e y w er e

n ot pr o d u c e d t o E Q T.      At or al ar g u m e nt o n t h e p e n di n g M oti o n t o Stri k e, Ori o n c o u ns el fr a n kl y

c o n c e d e d t h at e v e n at t his l at e d at e, fi v e w e e ks b ef or e tri al, it h as n ot s u p pl e m e nt e d its dis c o v er y

r es p o ns es t o dir e ctl y a ns w er t h e i nt err o g at ori es or R F Ps at iss u e i n c o m pli a n c e wit h t h e M ar c h 2 2,

2 0 1 8 Or d er.      N or h as Ori o n pr o d u c e d t h e r e q u est e d s o ur c e c o d e, us e of c o m p ut eri z e d c o ntr ol

s oft w ar e p a c k a g es, si m ul ati o ns, or t esti n g t o E Q T.

           It is cl e ar t o t h e C o urt t h at i n f or m ul ati n g a t h e or y of t h e c as e, E Q T r eli e d u p o n t h e

s us p e ct e d a n d a p p ar e nt a bs e n c e of a s oft w ar e c o ntr ol m a n a g e m e nt s yst e m a n d c o m pr e h e nsi v e or

or g a ni z e d si m ul at e d t esti n g as m aj or c o ntri b uti n g f a ct ors t o t h e dr o p p e d bl o c k i n ci d e nts i m p a cti n g

o v er all ri g s af et y.        D uri n g ar g u m e nt o n t h e i nst a nt           M oti o n t o Stri k e, c o u ns el f or Ori o n

a c k n o wl e d g e d i niti al a w ar e n ess of E Q T’s t h e or y of t h e c as e e arl y i n S e pt e m b er 2 0 1 8 a n d y et Ori o n

fail e d t o r e ctif y its pri or dis c o v er y l a ps es u p o n w hi c h E Q T’s t h e or y is pl ai nl y pr e di c at e d b y ti m el y

dir e cti n g E Q T t o or pr o vi di n g t h e r el e v a nt d o c u m e nts. I nst e a d, Ori o n a w ait e d t h e s u b missi o n of

E Q T’s e x p ert r e p ort a n d t h e n us e d H o o p er t o att a c k e a c h of R a y’s c o n cl usi o ns wit h i nf or m ati o n it

h a d wit h h el d or o bf us c at e d wit h its u n c orr e ct e d “ d o c u m e nt d u m p. ”

II.        S T A N D A R D O F R E VI E W

           I n d et er mi ni n g t h e pr o pri et y of gr a nti n g E Q T’s M oti o n t o Stri k e, t h e C o urt is g ui d e d b y

c ert ai n r ul es g o v er ni n g dis c o v er y t hr o u g h t h e c o urs e of liti g ati o n. R ul e 2 6( b) of t h e F e d er al R ul es



                                                                            12
of Ci vil Pr o c e d ur e p er mits br o a d dis c o v er y “r e g ar di n g a n y n o n pri vil e g e d m att er t h at is r el e v a nt t o

a n y p art y’s cl ai m or d ef e ns e a n d pr o p orti o n al t o t h e n e e ds of t h e c as e, c o nsi d eri n g t h e i m p ort a n c e

of t h e iss u es at st a k e i n t h e a cti o n, t h e a m o u nt i n c o ntr o v ers y, t h e p arti es’ r el ati v e a c c ess t o t h e

r el e v a nt i nf or m ati o n, t h e p arti es’ r es o ur c es, t h e i m p ort a n c e of t h e dis c o v er y i n r es ol vi n g t h e iss u es,

a n d w h et h er t h e b ur d e n or e x p e ns e of t h e pr o p os e d dis c o v er y o ut w ei g hs its li k el y b e n efit. ” R ul e

2 6( e) r e q uir es s u p pl e m e nt ati o n of dis c o v er y r es p o ns es, a n d st at es t h at “[ a] p art y w h o h as                   …

r es p o n d e d t o a n i nt err o g at or y [ or] r e q u est f or pr o d u cti o n           … m ust s u p pl e m e nt or c orr e ct its

dis cl os ur e or r es p o ns e … i n a ti m el y m a n n er if t h e p art y l e ar ns t h at i n s o m e m at eri al r es p e ct t h e

… r es p o ns e is i n c o m pl et e or i n c orr e ct, a n d if t h e a d diti o n al or c orr e cti v e i nf or m ati o n h as n ot

ot h er wis e b e e n m a d e k n o w n t o t h e p arti es d uri n g t h e dis c o v er y pr o c ess or i n writi n g. ”

           T h e C o urt h as t h e p o w er t o e x cl u d e e vi d e n c e as a s a n cti o n f or a p art y’ s f ail ur e t o c o m pl y

wit h t his o bli g ati o n.     S p e cifi c all y, F e d er al R ul e of Ci vil Pr o c e d ur e 3 7( c)( 1) pr o vi d es t h at “[i]f a

p art y f ails t o pr o vi d e i nf or m ati o n ... as r e q uir e d b y R ul e 2 6( a) or ( e), t h e p art y is n ot all o w e d t o

us e t h at i nf or m ati o n ... t o s u p pl y e vi d e n c e o n a m oti o n, at a h e ari n g, or at a tri al, u nl ess t h e f ail ur e

w as s u bst a nti all y j ustifi e d or is h ar ml ess. ”

           T h e p art y a g ai nst w h o m t h e dis c o v er y s a n cti o n is s o u g ht h as t h e “ b ur d e n of pr o vi n g

s u bst a nti al j ustifi c ati o n f or its c o n d u ct or t h at t h e f ail ur e t o pr o d u c e w as h ar ml ess. ” T ol eri c o v.

H o m e D e p ot, 2 0 5 F. R. D. 1 6 9, 1 7 5 ( M. D. P a. 2 0 0 2). “ ‘ S u bst a nti al j ustifi c ati o n’ f or t h e f ail ur e t o

m a k e a r e q uir e d dis cl os ur e h as b e e n r e g ar d e d as ‘j ustifi c ati o n t o a d e gr e e t h at c o ul d s atisf y a

r e as o n a bl e p ers o n t h at p arti es c o ul d diff er as t o w h et h er t h e p art y w as r e q uir e d t o c o m pl y wit h t h e

dis cl os ur e r e q u est.’ ” I d. ( q u oti n g U nit e d St at es v. D e nts pl y I nt er n., I n c., N o. Ci v. A. 9 9 – 5, 2 0 0 0

W L 6 5 4 3 7 8, at * 7 ( D. D el. M a y 1 0, 2 0 0 0).                “ T h e t est of s u bst a nti al j ustifi c ati o n is s atisfi e d if




                                                                              13
‘t h er e e xists a g e n ui n e dis p ut e c o n c er ni n g c o m pli a n c e.’ ” I d. at 1 7 5 – 7 6 ( q u oti n g H e nri ett a D. v.

Gi uli a ni , N o. 9 5 –C V – 0 6 4 1, 2 0 0 1 W L 1 6 0 2 1 1 4, at * 5 ( E. D. N. Y. D e c. 1 1, 2 0 0 1)).

           T h e e x cl usi o n of criti c al e vi d e n c e, h o w e v er, “is a n ‘ e xtr e m e’ s a n cti o n, … n ot n or m all y t o

b e i m p os e d a bs e nt a s h o wi n g of willf ul d e c e pti o n or ‘fl a gr a nt disr e g ar d’ of a c o urt or d er b y t h e

pr o p o n e nt of t h e e vi d e n c e. ” M e y ers v. P e n n y p a c k W o o ds H o m e O w n ers hi p Ass’ n. , 5 5 9 F. 2 d 8 9 4,

9 0 4 – 9 0 5 ( 3 d Cir. 1 9 7 7) ( i nt er n al cit ati o n o mitt e d), o v err ul e d o n ot h er gr o u n ds , G o o d m a n v.

L u k e ns St e el, 7 7 7 F. 2 d 1 1 3 ( 3 d Cir. 1 9 8 5), aff’ d 4 8 2 U. S. 6 5 6, 1 0 7 S. Ct. 2 6 1 7 ( 1 9 8 7). T h e U nit e d

St at es C o urt of A p p e als f or t h e T hir d Cir c uit h as s et f ort h f a ct ors (t h e “ P e n n y p a c k f a ct ors ”), t o b e

c o nsi d er e d w h e n d et er mi ni n g w h et h er “ e x cl usi o n of e vi d e n c e is a n a p pr o pri at e s a n cti o n f or f ail ur e

t o c o m pl y wit h dis c o v er y d uti es: ”

           ( 1) t h e pr ej u di c e or s ur pris e of t h e p art y a g ai nst w h o m t h e e x cl u d e d e vi d e n c e w o ul d
           h a v e b e e n a d mitt e d; ( 2 ) t h e a bilit y of t h e p art y t o c ur e t h at pr ej u di c e; ( 3) t h e e xt e nt
           t o w hi c h all o wi n g t h e e vi d e n c e w o ul d disr u pt t h e or d erl y a n d effi ci e nt tri al of t h e
           c as e or ot h er c as es i n t h e c o urt; a n d ( 4) b a d f ait h or willf ul n ess i n f aili n g t o c o m pl y
           wit h a c o urt or d er or dis c o v er y o bli g ati o n.

Ni c h ol as v. P e n ns yl v a ni a St at e U ni v., 2 2 7 F. 3 d 1 3 3, 1 4 8 ( 3 d Cir. 2 0 0 0); s e e als o P e n n y p a c k , 5 5 9

F. 2 d at 9 0 4 – 0 5. T h e T hir d Cir c uit h as s u p pl e m e nt e d t h e P e n n y p a c k list, r e q uiri n g c o nsi d er ati o n

of ( 5) “t h e i m p ort a n c e of t h e e x cl u de d t esti m o n y ” a n d ( 6) t h e p art y’s e x pl a n ati o n f or f aili n g t o

dis cl os e.    K o nst a nt o p o ul os v.     W est v a c o C or p., 1 1 2 F. 3 d 7 1 0, 7 1 9 ( 3 d Cir. 1 9 9 7) ( q u oti n g

P e n n y p a c k , 5 5 9 F. 2 d at 9 0 5); V as k as v. K e n w ort h Tr u c k C o., N o. 1 0– C V – 1 0 2 4, 2 0 1 3                      WL

1 2 0 7 9 6 3, at * 3 ( M. D. P a. M ar. 2 5, 2 0 1 3).

III.       DI S C U S SI O N

       A. S u bst a nti al J ustifi c ati o n o r H a r ml ess F ail u r e

           A s a t hres h ol d m att er i n r uli n g o n t h e p e n di n g M oti o n t o Stri k e, t h e C o urt m ust m a k e a

d et er mi n ati o n r e g ar di n g: ( 1) w h et h er t h er e w as a f ail ur e of dis c o v er y a n d ( 2) w h et h er t h e c o n d u ct



                                                                            14
of a p art y t h at is all e g e d t o h a v e f ail e d i n s o m e dis c o v er y o bli g ati o n w as s u bst a nti all y j ustifi e d or

is ot h er wis e h ar ml ess. T ol eri c o v. H o m e D ep ot , 2 0 5 F. R. D. at 1 7 5 ( u n d er R ul e 3 7 “[t] h e n o n-

pr o d u ci n g p art y s h o ul d ers t h e b ur d e n of pr o vi n g s u bst a nti al j ustifi c ati o n f or its c o n d u ct or t h at t h e

f ail ur e t o pr o d u c e w as h ar ml ess. ”).

           Ori o n d o es n ot dis p ut e t h at t h e i nf or m ati o n at iss u e w as r e q u est e d b ut c o nt e n ds t h at t h e

r e q u est e d i nf or m ati o n w as pr o d u c e d eit h er b ef or e or d uri n g t h e c o urs e of liti g ati o n.         Ori o n d o es

n ot off er l e g al a ut h orit y f or t h e pr o p ositi o n t h at a li mit e d pr e -liti g ati o n e x c h a n g e of p arti al

i nf or m ati o n e x c us es t h e r e q uir e m e nt of r es p o n di n g t o i nt err o g at ori es or R F Ps u n d er R ul e 2 6, n or

d o es Ori o n e x pl ai n w h y it c h os e t o i g n or e a C o urt or d er t h at it pr o vi d e dir e ct r es p o ns es t o dis c o v er y

r e q u ests t o c ur e a n a p p ar e nt a n d a d mitt e d “ d o c u m e nt d u m p. ”         Ori o n f urt h er f ails t o e x pl ai n its

c o nt r a di ct or y u n e q ui v o c al writt e n a n d or al r e pr es e nt ati o ns t o t his C o urt t h at it di d n ot p oss ess

i nf or m ati o n r es p o nsi v e t o t h e i d e ntifi e d i nt err o g at ori es a n d R F Ps, w h e n i n f a ct it p oss ess e d or h a d

a c c ess t o t h e i nf or m ati o n . Fi n all y, Ori o n h as n ot s u p pl e m e nt e d its r es p o ns es t o dir e ctl y a ns w er t h e

c o nt est e d dis c o v er y w h e n it m ust h a v e u n d erst o o d t h at it h a d a c c ess t o t h e r e q u est e d i nf or m ati o n

w h e n Ori o n pr o vi d e d or g a v e H o o p er a c c ess t o c o m pil e d i nf or m ati o n t o dr aft his r e p ort. U n d er

t h es e cir c u mst a n c es, t h e C o urt c a n n ot fi n d t h e r e q uir e d “s u bst a nti al j ustifi c ati o n ” f or r e p e at e d

dis c o v er y l a ps es.

           Ori o n f urt h er f ails t o est a blis h t h at its f ail ur e t o c o m pl y wit h R ul e 2 6 a n d t his C o urt’s pri or

dir e cti v e is h ar ml ess. “ A p art y’s mis c o n d u ct is h ar ml ess if it i n v ol v es a n h o n est mist a k e, c o u pl e d

wit h s uffi ci e nt k n o wl e d g e b y t h e ot h er p art y of t h e m at eri al t h at h as n ot b e e n pr o d u c e d. ” T ol eri c o ,

2 0 5 F. R. D. at 1 7 6 ( citi n g St al w ort h v. E – Z S er v e C o n v e ni e n c e St or es, 1 9 9 F. R. D. 3 6 6, 3 6 9

( M. D. Al a. 2 0 0 1)). Ori o n c o nt e n ds t h at E Q T s o m e h o w h a d a c c ess t o all i nf or m ati o n u p o n w hi c h

H o o p er’s c o n cl usi o ns ar e b as e d or c o ul d h a v e r e q u est e d a d diti o n al dis c o v er y b as e d o n t h e a ns w ers



                                                                            15
t h at s h o ul d h a v e ti p p e d off E Q T t o t h e n e e d f or m or e i nf or m ati o n. E C F N o. 1 9 8 at 9, 1 0. B as e d

o n t h e r e c o r d b ef or e t h e C o urt, h o w e v er, Ori o n h as n ot s h o w n t h at E Q T h a d “s uffi ci e nt

k n o wl e d g e ” of t h e s u bst a n c e or b asis of H o o p er’s r e p ort s u c h t h at it w as o n n oti c e t o as k a d diti o n al

q u esti o ns or t h at, b as e d u p o n Ori o n’s p ast dis c o v er y pr a cti c es, it s h o ul d e x p e ct t h at a n y a d diti o n al

i nt err o g at ori es or R F Ps w o ul d b e a ns w er e d. Ori o n’s pr o d u cti o n si m pl y di d n ot pr o vi d e E Q T wit h

s uffi ci e nt k n o wl e d g e of t h e c o ntr ol t esti n g a n d pr o gr a m mi n g m ai nt e n a n c e s yst e m, a n d its f ail ur e

t o a p pr o pri at el y i d e ntif y d o c u m e nts a n d/ or s u p pl e m e nt dis c o v er y r es p o ns es c a n n ot b e vi e w e d as

a n “ h o n est mist a k e ” or “ h ar ml ess. ”

     B. P e n n y p a c k F a ct o rs

           B e c a us e t h er e w as a s u bst a nti al dis c o v er y f ail ur e a n d Ori o n h as f ail e d t o m e et its b ur d e n

of pr o vi n g a s u bst a nti al j ustifi c ati o n or h ar ml ess n ess of its f ail ur e , t h e C o urt h as dis cr eti o n t o

e x cl u d e t h e H o o p er e x p ert r e p ort a n d t esti m o n y as it r el at es t o t h e s p e cifi c c at e g ori es of c h all e n g e d

i nf or m ati o n p urs u a nt t o R ul e 3 7( c)( 1). I n d et er mi ni n g w h et h er t o e x cl u d e e vi d e n c e as a s a n cti o n

f or f ail ur e t o c o m pl y wit h a dis c o v er y or d er, t h e C o urt m ust c o nsi d er t h e P e n n y p a c k f a ct ors.

                 1. P r ej u di c e

           T ur ni n g t o t h e first f a ct or, t h e C o urt fi n ds t h at p orti o ns of t h e H o o p er R e p ort a n d pr o p os e d

t esti m o n y w o ul d pr ej u di c e E Q T. Ori o n’s f ail ur e t o r es p o n d or s u p pl e m e n t dis c o v er y r es p o ns es as

or d er e d i n M ar c h 2 0 1 8 pr ej u di c e d E Q T’s a bilit y t o pr e p ar e its t h e or y of t h e c as e b as e d u p o n

a c c ur at e i nf or m ati o n r el at e d t o t h e c o ntr ol s oft w ar e t esti n g, d e v el o p m e nt , a n d m a n a g e m e nt f or t h e

ri gs at iss u e. T his cl e arl y pr o vi d e d Orio n wit h a t a cti c al a d v a nt a g e , gi v e n H o o p er’s a c c ess t o t h e

f ull TI A P ort al, si m ul at or, s o ur c e c o d e a n d pr o gr a m mi n g m a n a g e m e nt a n d his s u bs e q u e nt a bilit y

t o dis c o u nt R a y’s o pi ni o n r el at e d t o t h es e it e ms. S e e K o nst a nt o p o ul o us v. W est v a c o C or p., 1 1 2

F. 3 d at 7 2 1. I n I n r e P a oli R. R. Y ar d P C B Liti g ati o n, 3 5 F. 3 d 7 1 7, 7 9 2 ( 3 d Cir. 1 9 9 4) ( h er ei n aft er



                                                                             16
r ef err e d t o as “P a oli II ”), t h e T hir d Cir c uit r e v ers e d t h e distri ct c o urt’s d e cisi o n t o pr e cl u d e e x p ert

t esti m o n y as a s a n cti o n f or vi ol ati o ns of R ul e 2 6( b) b e c a us e t h e pr ej u di c e t o d ef e n d a nts w as

“ e xtr e m el y mi ni m al. ” H o w e v er, t h e T hir d Cir c uit f o u n d t h at t h e f ail ur e t o ti m el y fil e t h e r e q uir e d

i nf or m ati o n w as o nl y “ a sli g ht d e vi ati o n fr o m pr e-tri al n oti c e r e q uir e m e nts, a n d a d mitti n g t h e

wit n ess w as li k el y t o c a us e o nl y a sli g ht pr ej u di c e t o t h e d ef e n d a nts, w h o w er e alr e a d y a w ar e of

t h e b asi c s u bst a n c e of t h e wit n ess’ t esti m o n y. ” P a oli II , 3 5 F. 3 d at 7 9 2. H er e, Ori o n’s r e p e at e d

f ail ur e t o a d e q u at el y r es p o n d t o dis c o v er y r e q u ests or t o s u p pl e m e nt its e arli er r es p o ns es as or d er e d

i n M ar c h 2 0 1 8 or aft er d o c u m e nt ati o n a n d a c c ess w er e pr o vi d e d b y Ori o n t o H o o p er is m or e t h a n

a “sli g ht d e vi ati o n ” fr o m r e q uir e d R ul e 2 6 dis cl os ur es a n d cl e arl y r es ult e d i n a n a p p ar e nt

i n a c c ur at e a n d i n c o m pl et e u n d erst a n di n g of t h e c o m p ut eri z e d c o ntr ol s yst e m f or b ot h ri gs.

M or e o v er, Ori o n o bt ai n e d a t a cti c al a d v a nt a g e b y its disr e g ar d of t h e C o urt’s Or d er t o c orr e ct

dis c o v er y l a ps es a n d its r e p e at e d st at e m e nts t h at Ori o n di d n ot p oss ess t h e r e q u est e d i nf or m ati o n,

l e a di n g t o E Q T’s i n c o m pl et e u n d erst a n di n g of t h e c o ntr ol s oft w ar e m a n a g e m e nt a n d pr e -s al e

t esti n g a cti viti es. T h e C o urt fi n ds t h at t his f a ct or s u bst a nti all y w ei g hs i n E Q T’s f a v or.

                2. C u r e a n d Dis r u pti o n

           E Q T c o nt e n d s t h at wit h t h e tri al of t his m att er j ust w e e ks a w a y, t h e s u bst a nti al pr ej u di c e

r es ulti n g fr o m Ori o n’s dis c o v er y c o n d u ct c a n n ot b e c ur e d.         D uri n g or al ar g u m e nt o n t h e M oti o n

t o Stri k e, Ori o n dis p ut e d t his c h ar a ct eri z ati o n, a n d st at e d t h at E Q T a n d R a y m a y b e pr o vi d e d

i m m e di at e a c c ess t o I D S’s c o ntr ol pr o gr a m mi n g e n vir o n m e nt a n d si m ul at or, s u c h t h at a n e w r e p ort

m a y b e cr aft e d. Ori o n f urt h er off er e d t o w ai v e t h e o p p ort u nit y f or a d diti o n al d e p ositi o ns s h o ul d

t h e e x a mi n ati o n r es ult i n c h a n g es t o R a y’s r e p ort.

           T h e C o urt h as c o nsi d er e d Ori o n’s pr off er e d c ur e a n d fi n ds it w a nti n g f or a n u m b er of

r e as o ns. As i n di c at e d, tri al is c urr e ntl y s c h e d ul e d t o b e gi n J a n u ar y 1 4, 2 0 1 9, j ust fi v e w e e ks fr o m



                                                                             17
t o d a y.    T h e p arti es h a v e fil e d pr e-tri al st at e m e nts i d e ntif yi n g w ell o v er t hr e e d o z e n wit n ess es;

pr o p os e d v oir dir e a n d j ur y i nstr u cti o ns pr e di c at e d u p o n E Q T’s t h e or y of t h e c as e h a v e b e e n fil e d,

as h a v e n e arl y a d o z e n m oti o ns i n li mi n e a n d ass ort e d tri al bri efs. S h o ul d t h e C o urt r es c h e d ul e

t h e tri al of t his m att er t o p er mit a d diti o n al dis c o v er y a n d ti m e f or E Q T t o r ef or m ul at e its c as e if

n e c ess ar y, e a c h of t h e p arti es’ fili n gs will li k el y n e e d t o b e r e dr aft e d t o a c c o u nt f or t h e wit h h el d

i nf or m ati o n a n d r es ulti n g c h a n g es i n c as e t h e or y. F urt h er, R a y is n ot t h e o nl y e x p ert i m p a ct e d b y

t he c h all e n g e d i nf or m ati o n .   E Q T h as als o e n g a g e d t h e s er vi c es of a n e n gi n e eri n g e x p ert.         A

c urs or y r e vi e w of t h e e n gi n e eri n g r e p ort r e v e als t h at t h e c h all e n g e d i nf or m ati o n is e q u all y a n d

n e c ess aril y i m pli c at e d. As s u c h, a n o p p ort u nit y t o c ur e w o ul d r es ult i n s u bst a nti al b ur d e n u p o n

a n d si g nifi c a nt e x p e ns es f or E Q T, i n cl u di n g b ut n ot li mit e d t o: r e vi e w of t h e d o c u m e nt ati o n a n d

d at a t h at Ori o n wit h h el d, p ot e nti all y r e o p e ni n g c ert ai n d e p ositi o ns of Ori o n a n d I D S p ers o n n el,

tr a v el t o T e x as b y E Q T e x p erts a n d c o u ns el f or sit e visits a n d a n al ysis of t h e TI A P ort al, h ar d w ar e

t esti n g, si m ul ati o ns wit h t h e drill ers c o ns ol e, a n d I D S s o ur c e c o d es, iss u a n c e of r e vis e d E Q T

e x p ert r e p orts, r e -d e p ositi o n of H o o p er, r e visi o n a n d r efili n g of E Q T’s pr etri al st a t e m e nt a n d

r el at e d m oti o ns i n li mi n e. F urt h er, i n t er ms of s c h e d uli n g, t h e C o urt’s c urr e nt d o c k et of ot h er ci vil

c as es a n d s c h e d ul e d cri mi n al pr o c e e di n gs w o ul d r e q uir e a d el a y of at l e ast ni n e m o nt hs t o all ot t h e

esti m at e d f o ur w e e ks n e c ess ar y f or t h e tri al of t his m att er. I n t h e f a c e of t h es e tr o u bli n g

cir c u mst a n c es, a n o p p ort u nit y t o c ur e will r e q uir e t h e e x p e n dit ur e of s u bst a nti al c osts f or E Q T a n d

u n q u esti o n a bl y disr u pt t h e a d mi nistr ati o n of j usti c e a n d tri al pr o c e e di n gs i n t his m att er.       T h es e

f a ct ors w ei g h i n E Q T’s f a v or.

                  3. Willf ul D e r eli cti o n

             T h e C o urt h as t a k e n p ai ns t o d es cri b e Ori o n’s i niti al f ail ur e t o a d e q u at el y r es p o n d t o

dis c o v er y r e q u ests as r e q uir e d b y R ul e 2 6, as w ell as Ori o n’s c o nsist e nt r e pr es e nt ati o ns t o E Q T



                                                                          18
a n d t o t h e C o urt t h at it w as n ot i n p oss essi o n of t h e s u bj e ct i nf or m ati o n.               T h e C o urt h as als o

e x pl ai n e d t h e u n d erl yi n g c o n d u ct n e c essit ati n g t h e Or d ers e nt er e d o n M ar c h 2 2, 2 0 1 8, t o c ur e

Ori o n’s dis c o v er y l a ps es, a n d Ori o n’s l at er f ail ur e t o s u p pl e m e nt its r es p o ns es o n c e it c a m e i nt o

p oss essi o n of t h e r e q u est e d i nf or m ati o n.      W hil e t h e C o urt d o es n ot fi n d t h at c o u ns el a ct e d i n “ b a d

f ait h, ” it is cl e ar t h at Ori o n a n d I D S willf ull y r ef us e d t o pr o vi d e E Q T t h e s o ur c e c o d e or c o h er e nt

a n d dir e ct i nf or m ati o n r e g ar di n g c o ntr ol s yst e m pr o gr a m mi n g a n d m a n a g e m e nt. It is als o cl e ar

t h at H o o p er’s r e p ort e vi d e n c es t h e cl e ar t a cti c al a d v a nt a g e t his a p pr o a c h e ar n e d b y utili zi n g t h e

wit h h el d i nf or m ati o n t o dis c o u nt m u c h of R a y’s o pi ni o ns r e g ar di n g t h e c e ntr al iss u e of ri g s af et y.

T his f a ct or w ei g hs i n E Q T’s f a v or.

                4. I m p o rt a n c e of E x cl u d e d I nf o r m ati o n

           T h e p arti es d o n ot m e a ni n gf ull y dis p ut e t h e i m p ort a n c e of t h e e vi d e n c e t o t h e pr off eri n g

p art y a n d t his f a ct or w ei g hs a g ai nst gr a nti n g E Q T’s m oti o n t o stri k e.             H o w e v er, it s e e ms w ort h

n oti n g t h at , gi v e n t h e i m p ort a n c e of t h e i nf or m ati o n t o est a blis h t h at t h e Ri gs w er e s af e t o o p er at e

aft er pr o gr a m mi n g c h a n g es w er e i m pl e m e nt e d, it is diffi c ult t o u n d erst a n d Ori o n’s p ersist e nt a n d

willf ul f ail ur e t o pr o d u c e t h e r e q u est e d t esti n g, s o ur c e c o d e, si m ul ati o ns, a n d pr o gr a m mi n g c h a n g e

m a n a g e m e nt s yst e m i nf or m ati o n.

                5. E x pl a n ati o n f o r C o n d u ct

           Ori o n h as n ot e x pl ai n e d its c o n d u ct, b e y o n d ar g ui n g t h at a p orti o n of t h e r e q u est e d

i nf or m ati o n w as gi v e n t o E Q T’s o utsi d e i n v esti g at or pri or t o t h e c o m m e n c e m e nt of liti g ati o n,

w h e n t h e p arti es w er e e v al u ati n g t h e c a us e of t h e dr o p p e d bl o c ks o n Ri g 1 8.              Ori o n als o c asts

bl a m e o n E Q T f or f aili n g t o pr off er a d diti o n al dis c o v er y r e q u ests t h at m a y h a v e l e d t o t h e

ori gi n all y r e q u est e d i nf or m ati o n a n d/ or f aili n g t o dis c er n t h at a r e pr es e nt ati o n t h at a drill er tr ai ni n g

c o ns ol e w as als o a m u c h -us e d c o ntr ol -pr o gr a m si m ul at or a n d/ or f aili n g t o r u n s e ar c h es f or t er ms



                                                                             19
wit h u n dis cl os e d r el e v a n c e.   H o w e v er, i n t h e f a c e of Ori o n’s f ail ur e t o a p pr o pri at el y r es p o n d or

s u p pl e m e nt its di s c o v er y r es p o ns es or c orr e ct st at e m e nts t h at it w as n ot i n p oss essi o n of t h e

r e q u est e d i nf or m ati o n a n d Ori o n’s r e p e at e d f ail ur e t o c o m pl y wit h F e d. R. Ci v. P. 2 6( e), Ori o n’s

e x pl a n ati o n f alls fl at, a n d t his f a ct or w ei g hs i n f a v or of E Q T.

           I n s u m, Ori o n h as d e m o nstr at e d a p att er n of r e p e at e d dis c o v er y d er eli cti o n , a n d willf ull y

i g n or e d C o urt Or d ers t h at m ost c ert ai nl y l e d t o t h e sit u ati o n pr es e nt e d at t his l at e h o ur. H a d Ori o n

c o m pli e d wit h R ul e 2 6( e) a n d t h e a p pli c a bl e C o urt Or d ers, t h e i nst a nt iss u e w o ul d n ot b e b ef or e

t h e C o urt o n t h e e v e of tri al.          As pr e vi o usl y n ot e d, “th e e x cl usi o n of criti c al e vi d e n c e is a n

‘ e xtr e m e’ s a n cti o n, n ot n or m all y t o b e i m p os e d a bs e nt a s h o wi n g of willf ul d e c e pti o n or ‘fl a gr a nt

disr e g ar d’ of a c o urt or d er b y t h e pr o p o n e nt of t h e e vi d e n c e. ” K o nst a nt o p o ul os v. W est v a c o C or p. ,

1 1 2 F. 3 d at 7 1 9 (i nt er n al cit ati o ns o mitt e d). B as e d u p o n Ori o n’s c o n d u ct of dis c o v er y t o its t a cti c al

a d v a nt a g e, i n cl u di n g t h e “fl a gr a nt disr e g ar d ” of t his C o urt’s Or d ers a n d utt er disr e g ar d of R ul e

2 6( e) , t his is a sit u ati o n w h er e e x cl usi o n is a p pr o pri at e.      A c c or di n gl y, t h e M oti o n t o Stri k e s h all

b e gr a nt e d a n d t h e C o urt will e nt er a n Or d er stri ki n g t h os e p orti o ns of t h e H o o p er R e p ort t h at r el y

u p o n t h e TI A P ort al a n d its t est, si m ul ati o n, a n d c o m p ar e f u n cti o n aliti es, I D S’s h ar d w ar e -b as e d

t esti n g s yst e m a n d drill er’s c o ns ol e (f or si m ul ati o n t esti n g p ur p os es), a n d t h e s o ur c e c o d e f or t h e

I D S c o ntr ol s yst e m. Ori o n is f urt h er pr e cl u d e d fr o m off eri n g at tri al an y o pi ni o ns or t esti m o n y b y

H o o p er or a n y ot h er w it n ess or e x hi bits as t o t h os e it e ms t h at h a v e b e e n stri c k e n. Ori o n is f urt h er

pr o hi bit e d fr o m pr es e nti n g H o o p er i n its c as e i n c hi ef wit h r e g ar d t o t h e stri c k e n it e ms. Fi n all y,

E Q T s h all b e a w ar d e d att or n e ys’ f e es a n d c osts ass o ci at e d wit h t h e fili n g a n d ar g u m e nt of t h e

p e n di n g M oti o n t o Stri k e a n d f or S a n cti o ns.




                                                                           20
     C. A D C R e p o rt a n d T e r mi n ati o n L ett e rs

           E Q T als o s e e ks t h e e x c l usi o n of t esti m o n y t hr o u g h H o o p er r e g ar di n g t h e s u bst a n c e of

E Q T’s T er mi n ati o n L ett ers a n d t h e r e p orts pr e p ar e d o n its b e h alf b y A b er d e e n Drilli n g C o ns ult a nts

( “ A D C ”).     E Q T c o nt e n ds t h at s u c h t esti m o n y is i m pr o p er r e b utt al b e c a us e n o n e of its e x p erts

a d dr ess e d t h e T er mi n ati o n L ett ers , a n d Ori o n h as b e e n i n p oss essi o n of t h e A D C R e p orts “si n c e

w ell b ef or e its c as e -i n-c hi ef e x p ert r e p orts w e r e d u e,” a n d s u c h i nf or m ati o n s h o ul d h a v e b e e n

a nti ci p at e d a n d pr es e nt e d i n Ori o n’s c as e -i n-c hi ef. E C F N o. 1 4 7 at 1 2 -1 3. Ori o n r es p o n ds t h at t h e

A D C R e p orts c o nstit ut e E Q T’s e x p ert o pi ni o n r e g ar di n g c ert ai n of t h e all e g e d e n gi n e eri n g or

m a n uf a ct uri n g d ef e cts c o ntri b uti n g t o t h e s af et y of Ri gs 1 7 a n d 1 8, a n d t h at t h e T er mi n ati o n L ett ers

r e cit e a n d r el y u p o n t h e c o n cl usi o ns s et f ort h i n t h e A D C R e p orts. E C F N o. 1 9 8 at 1 2.

           T h e r ul es g o v er ni n g t h e s c o p e of r e b utt al t esti m o n y w er e t h e t o pi c of dis p ut e i n F e d. Tr a d e

C o m m’ n v. I n n o v ati v e D esi g ns, I n c., N o. 2: 1 6 -C V - 0 1 6 6 9, 2 0 1 8 W L 3 6 1 1 5 1 0 ( W. D. P a. J ul y 2 7,

2 0 1 8), w h er e t h e C o urt gr a nt e d t h e F T C l e a v e t o fil e a s ur -r e b utt al e x p ert r e p ort d es pit e I DI’s

c o nt e nti o n t h at t h e i nf or m ati o n c o nt ai n e d t h er ei n w as i m pr o p er b e c a us e s u c h e vi d e n c e s h o ul d h a v e

b e e n pr es e nt e d i n t h e F T C’s c as e -i n-c hi ef.

           T his C o urt h as wi d e dis cr eti o n i n d et er mi ni n g w h at e vi d e n c e m a y b e pr es e nt e d o n
           r e b utt al. S e e U nit e d St at es v. C hr z a n o ws ki, 5 0 2 F. 2 d 5 7 3, 5 7 6 ( 3 d Cir. 1 9 7 4). F e d.
           R. Ci v. P. 2 6( a)( 2)( D)(ii) d efi n es r e b utt al e x p erts as pr es e nti n g “ e vi d e n c e [t h at] is
           i nt e n d e d s ol el y t o c o ntr a di ct or r e b ut e vi d e n c e o n t h e s a m e s u bj e ct m att er i d e ntifi e d
           b y a n ot h er p art y ... ” S e e als o Wit hr o w v. S p e ars, 9 6 7 F. S u p p. 2 d 9 8 2, 1 0 0 2 ( D. D el.
           A u g. 2 2, 2 0 1 3) ( “ e x p ert r e p orts t h at si m pl y a d dr ess t h e s a m e g e n er al s u bj e ct m att er
           as a pr e vi o usl y -s u b mitt e d r e p ort, b ut d o n ot dir e ctl y c o ntr a di c t or r e b ut t h e a ct u al
           c o nt e nts of t h at pri or r e p ort, d o n ot q u alif y as pr o p er r e b utt al or r e pl y r e p orts. ”).
           W hil e t h e s c o p e of a r e b utt al r e p ort is li mit e d t o t h e s a m e s u bj e ct m att er
           e n c o m p ass e d i n t h e o p p osi n g p art y’s e x p ert r e p orts, distri ct c o urts h a v e b e e n
           r el u ct a nt t o n arr o wl y c o nstr u e t h e p hr as e “s a m e s u bj e ct m att er ” b e y o n d its pl ai n
           l a n g u a g e. S e e , e. g. , Prit c h ar d v. D o w A gr o S cis., 2 6 3 F. R. D. 2 7 7, 2 8 4 ( W. D. P a.
           2 0 0 9) (fi n di n g d e cl ar ati o n di d n ot i n cl u d e a n y n e w o pi ni o ns b ut r at h er s er v e d t o
           f urt h er el a b or at e u p o n t h e i niti al o pi ni o ns e x pr ess e d i n t h e r e p ort a n d r e b ut t h e
           d ef e ns e e x p erts ’ o pi ni o ns); S af e A ut o I ns. C o. v. St at e A ut o. M ut. I ns. C o., N o.
           2: 0 7- C V -0 1 1 2 1, 2 0 0 9 W L 1 0 6 7 9 5 7 0, at * 2 ( S. D. O hi o M ar. 4, 2 0 0 9); T C S ys., I n c.

                                                                              21
           v. T o w n of C ol o ni e, N e w Y or k , 2 1 3 F. S u p p. 2 d 1 7 1, 1 8 0 ( N. D. N. Y. 2 0 0 2) (st ati n g
           t h at t h e c o urt “is r el u ct a nt t o n arr o wl y c o nstr u e t h e p hr as e ‘s a m e s u bj e ct m att er’
           b e y o n d its pl ai n l a n g u a g e ” b e c a us e d oi n g s o w o ul d “i m p os e a n a d diti o n al
           r estri cti o n o n p arti es t h at is n ot i n cl u d e d i n t h e R ul es ”).

           T h e t er m “s a m e s u bj e ct m att er ” is n ot d efi n e d i n t h e A d vis or y C o m mitt e e N ot es t o
           R ul e 2 6 a n d t h er e is littl e c as e a ut h orit y o n t h e iss u e. S e e S af e A ut o I ns. C o., 2 0 0 9
           W L 1 0 6 7 9 5 7 0, at * 2; T C S ys., I n c., 2 1 3 F. S u p p. 2 d at 1 8 0. H o w e v er, t h e c o ur ts t h at
           h a v e i nt er pr et e d t h e t er m “s a m e s u bj e ct m att er ” i n t his r e g ar d h a v e d o n e s o br o a dl y,
           r e q uiri n g t h at a r e b utt al r e p ort si m pl y a d dr ess t h e s a m e t o pi c as t h e affir m ati v e
           r e p ort, as o p p os e d t o t h e s a m e t o pi c a n d m et h o d ol o g y t h e affir m ati v e e x p ert r eli e d
           o n.


I d. 2 0 1 8   W L 3 6 1 1 5 1 0 at * 2 - 3. I n t his i nst a n c e, E Q T i d e ntifi e d t h e A D C R e p orts as its e x p er t

r e p orts o n S e pt e m b er 1 5, 2 0 1 8. E C F N os. 1 9 8-2 8 a n d 1 9 8 -2 9. T h e A D C R e p orts a n d T er mi n ati o n

L ett ers r ais e s oft w ar e c o ntr ol, e n gi n e eri n g , a n d m e c h a ni c al c o n c er ns r e g ar di n g t h e c a us e(s) of t h e

dr o p p e d bl o c k i n ci d e nts a n d r e m e di ati o n; t h e o p e n or u nr es ol v e d C orr e cti v e A cti o n R e q u ests; a n d

t h e a bs e n c e of pr e-s er vi c e/ d eli v er y t esti n g of t h e Ri gs’ o p er ati n g s yst e ms. T h es e t o pi cs ar e r ais e d

b y E Q T ’s e x p erts i n s u p p ort of E Q T’s c o nt e nti o n t h at Ori o n m at eri all y br e a c h e d t h e drilli n g

c o ntr a cts b y c o n d u cti n g o p er ati o ns wit h u ns af e e q ui p m e nt. W hil e s u c h t o pi cs c o ul d h a v e b e e n

a nti ci p at e d, t h e y w o ul d n ot n e c ess aril y b e r ais e d i n Ori o n’s c as e -i n-c hi ef f or br e a c h o f c o nt a ct. As

s u c h, t o t h e e xt e nt n ot ot h er wis e b arr e d, t h es e it e ms ar e a p pr o pri at e s u bj e ct m att er f or r e b utt al.

E Q T’s M oti o n t o Stri k e H o o p er’s R e p ort as it r ef ers t o t h e A D C R e p orts or t h e T er mi n ati o n L ett ers

t h er ef or e is d e ni e d t o t h e e xt e nt s u c h t esti m o n y is n ot ot h er wis e b arr e d b y t h e f or e g oi n g O pi ni o n

a n d a c c o m p a n yi n g Or d er.

I V.       C O N C L U SI O N

           F or t h e f or e g oi n g r e as o ns, E Q T’s M oti o n t o Stri k e a n d f or S a n cti o ns is gr a nt e d i n p art a n d

d e ni e d i n p art. A c c or di n gl y, t h e f oll o wi n g Or d er is e nt er e d:




                                                                            22
                                                                O R DE R



          A N D N O W, t his          1 1t h d a y of D e c e m b er , 2 0 18 , u p o n c o nsi d er ati o n of E Q T’s M oti o n t o

Stri k e a n d f or S a n cti o ns, E C F N o. 1 4 6, a n d t h e bri efs a n d e x hi bits i n s u p p ort a n d i n o p p ositi o n

t h er et o, E C F N os. 1 4 7, 1 9 8, a n d 2 0 6, a n d f or t h e r e as o ns s et f ort h i n t h e f or e g oi n g O pi ni o n,

          I T I S H E R E B Y O R D E R E D t h at t h e M oti o n t o Stri k e a n d f or S a n cti o ns is gr a nt e d i n p art

a n d d e ni e d i n p art, as f oll o ws:

          Ori o n Dril li n g C o m p a n y, L L C, is pr e cl u d e d fr o m off eri n g at tri al p orti o ns of t h e E x p ert

R e p ort of Ri c h ar d H o o p er, P h . D, P E, d at e d O ct o b er 9, 2 0 1 8, a n d t esti m o n y b y Ri c h ar d H o o p er or

a n y ot h er wit n ess , r e g ar di n g t h e f oll o wi n g it e ms:

          1. t h e TI A P ort al a n d its t est, si m ul ati o n, a n d c o m p ar e f u n cti o n aliti es,

          2. I D S’s h ar d w ar e-b as e d t esti n g s yst e m,

          3. I D S’s drill er’s tr ai ni n g or si m ul atio n c o ns ol e, a n d

          4. t h e s o ur c e c o d e f or t h e I D S c o ntr ol s yst e m.

          I T I S F U R T H E R O R D E R E D t h at Ri c h ar d H o o p er is pr e cl u d e d fr o m t estif yi n g i n Ori o n’s

c as e -i n-c hi ef wit h r e g ar d t o t h es e it e ms.

          I T I S F U R T H E R O R D E R E D t h at E Q T’s M oti o n t o Stri k e Dr. H o o p er’s us e of t h e A D C

R e p orts a n d/ or T er mi n ati o n L ett ers is d e ni e d as t o s u bj e cts n ot ot h er wis e b arr e d b y t his Or d er.




                                                                          23
